Name: Commission Regulation (EC) No 1964/95 of 9 August 1995 modifying Regulation (EC) No 1439/95 laying down detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the import and export of products in the sheepmeat and goatmeat sector
 Type: Regulation
 Subject Matter: animal product;  agricultural policy;  EU finance;  tariff policy
 Date Published: nan

 Avis juridique important|31995R1964Commission Regulation (EC) No 1964/95 of 9 August 1995 modifying Regulation (EC) No 1439/95 laying down detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the import and export of products in the sheepmeat and goatmeat sector Official Journal L 189 , 10/08/1995 P. 0023 - 0024COMMISSION REGULATION (EC) No 1964/95 of 9 August 1995 modifying Regulation (EC) No 1439/95 laying down detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the import and export of products in the sheepmeat and goatmeat sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), as last amended by Regulation (EC) No 1265/95 (2), and in particular Articles 9 (2) and 12 (4) thereof, Whereas Commission Regulation (EC) No 1439/95 of 26 June 1995 laying down detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the import and export of products in the sheepmeat and goatmeat sector (3), fixes, in particular, the duty rate for certain imports and the list of authorities in exporting countries empowered to issue documents of origin; whereas, due to material errors, the duty rate for the import of some of these products and authorities of certain exporting countries were fixed incorrectly; Whereas in order to ensure that the correct duty is paid upon importation into the Community and to respect the international obligations of the Community, these material errors should be corrected with effect from the date on which Regulation (EC) No 1439/95 became applicable; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheepmeat and Goatmeat, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1439/95 is modified as follows: 1. Article 17 (4) is replaced by the following: '4. Import licences issued in respect of the quantities referred to in Annex IV, Part A, to Regulation (EC) No 1440/95 and in subsequent annual tariff quota regulations shall bear in Box 24 at least one of the following entries: - Derecho limitado a 10 % [aplicaciÃ ³n de la parte A del Anexo IV del Reglamento (CE) n ° 1440/95 y de posteriores Reglamentos por los que se establecen contingentes arancelarios anuales] - Told nedsat til 10 % (jf. bilag IV, litra A, til forordning (EF) nr. 1440/95 og efterfoelgende forordninger om aarlige toldkontingenter) - Beschraenkung des Zollsatzes auf 10 % (Anwendung von Anhang IV Teil A der Verordnung (EG) Nr. 1440/95 und der spaeteren jaehrlichen Verordnungen ueber die Zollkontingente) - AEÃ ¡Ã ³Ã ¬ueÃ ² Ã °aaÃ ±Ã ©Ã ¯Ã ±Ã ©aeueÃ ¬aaÃ ­Ã ¯Ã ² Ã ³Ã ´Ã ¯ 10 % [aaoeÃ ¡Ã ±Ã ¬Ã ¯Ã £Ã  Ã ´Ã ¯Ã µ Ã °Ã ¡Ã ±Ã ¡Ã ±Ã ´Ã Ã ¬Ã ¡Ã ´Ã ¯Ã ² Ã V Ã ³Ã §Ã ¬aassÃ ¯ Ã  Ã ´Ã ¯Ã µ Ã ªÃ ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¯Ã ½ (AAÃ ) Ã ¡Ã ±Ã ©Ã ¨. 1440/95 Ã ªÃ ¡Ã © Ã ´Ã ¹Ã ­ Ã ¬aaÃ ´Ã ¡Ã £aaÃ ­Ã Ã ³Ã ´aaÃ ±Ã ¹Ã ­ Ã ªÃ ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¾Ã ­ Ã ³Ã ·aaÃ ´Ã ©Ã ªUE Ã ¬aa Ã ´Ã §Ã ­ aaÃ ´Ã Ã ³Ã ©Ã ¡ aeÃ ¡Ã ³Ã ¬Ã ¯Ã «Ã ¯Ã £Ã ©Ã ªÃ  Ã °Ã ¯Ã ³ueÃ ³Ã ´Ã ¹Ã ³Ã §] - Duty limited to 10 % (application of Annex IV Part A of Regulation (EC) No 1440/95 and subsequent annual tariff quota regulations) - Droit de douane de 10 % [application de la partie A de l'annexe IV du rÃ ¨glement (CE) n ° 1440/95] - Dazio limitato a 10 % [applicazione dell'allegato IV A del regolamento (CE) n. 1440/95 e dei successivi regolamenti relativi ai contingenti tariffari annuali] - Invoerrecht beperkt tot 10 % (toepassing van bijlage IV, deel A, bij Verordening (EG) nr. 1440/95) - Direito limitado a 10 % [aplicaÃ §Ã £o do anexo IV, ponto A, do Regulamento (CE) n º 1440/95 e regulamentos subsequentes relativos aos contingentes pautais anuais] - Tulli rajoitettu 10 prosenttiin [asetuksen (EY) N :o 1440/95 liitteen IV kohta A ja sen jaelkeen annettujen vuotuisia tariffikiintioeitae koskevien asetusten soveltaminen] - Tull begraensad till 10 % (tillaempning av bilaga IV, punkt A, i foerordning (EG) nr 1440/95).`. 2. In Annex I: - point 4 is replaced by: 'Bulgaria: Ministry of Trade and Foreign Economic Cooperation`, - point 7 is replaced by: 'Hungary: MinistÃ ¨re de l'Industrie et du Commerce`, - point 12 is replaced by: 'Romania: MinistÃ ¨re du Commerce`. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 August 1995. For the Commission Martin BANGEMANN Member of the Commission